Citation Nr: 1806566	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-26 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating prior to July 25, 2016 and 40 percent thereafter for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned at a Board videoconference hearing in August 2017.  A transcript of the hearing has been associated with the claims file.

The Board observes that since the issuance of the most recent June 2014 Statement of the Case, the report of a June 2017 VA examination of the Veteran's spine has been associated with the claims file.  In testimony provided during the August 2017 Board videoconference hearing, the Veteran's representative indicated that the Veteran wished to waive initial RO consideration of this evidence.  38 C.F.R. § 20.1304(c) (2017).

Additionally, in testimony provided during the August 2017 Board videoconference hearing, the Veteran provided statements regarding restless leg syndrome, which is not currently on appeal.  The Veteran and his representative are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  If the Veteran would like to pursue any additional claims, he should do so pursuant to these new requirements.

The issue of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the thoracolumbar spine prior to June 20, 2017, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In testimony provided during the August 2017 Board videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to a higher initial rating for bilateral hearing loss.

2.  From June 20, 2017, the Veteran's lumbar spine disability has been manifested by forward flexion to 30 degrees, but there has been no evidence of unfavorable ankylosis of the thoracolumbar spine.  At no time has the service-connected lumbar spine disability been manifested by incapacitating episodes having a total duration of at least 6 weeks in any 12-month period.

3.  The Veteran's service-connected lumbar spine disability has caused moderate radiculopathy of the left and right lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to an initial compensable rating prior to July 25, 2016 and 40 percent thereafter for bilateral hearing loss.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an initial 40 percent rating, but no higher, for the Veteran's lumbar spine disability have been met from June 20, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

3.  The criteria for a separate 20 percent rating for radiculopathy of the right lower extremity, but no higher, have been met from June 20, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for a separate 20 percent rating for radiculopathy of the left lower extremity, but no higher, have been met from June 20, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Withdrawal of the Issue of Entitlement to an Initial Increased Rating for Bilateral Hearing Loss

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("Although Mr. DeLisio 'thought' that the Board member had identified the issues to be discussed, the transcript reflects neither an explicit discussion of withdrawal nor any indication that Mr. DeLisio understood that he might be withdrawing claims for benefits for any disabilities not discussed.").  

In the present case, in testimony provided during the August 2017 Board videoconference hearing, the Veteran indicated that he wanted to withdraw the appeal for his hearing loss claim.  Specifically, he indicated that he was satisfied with his current 40 percent rating and wanted to withdraw the appeal with respect to the issue of entitlement to an initial increased rating for bilateral hearing loss.  Based on the Veteran's hearing testimony, the Board finds that the criteria for a withdrawal of the appeal have been met.  Thus, the Board finds that there remain no allegations of errors of fact or law for appellate consideration for this claim.  Accordingly, the Board does not have jurisdiction to review claim, and it is dismissed.

Entitlement to an Initial Increased Rating for Degenerative joint Disease of the Thoracolumbar Spine

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown,10 Vet. App. 80, 84-85 (1997);38 C.F.R. § 4.59 (2017).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's service-connected lumbar disability has been evaluated under Diagnostic Code 5242 for degenerative arthritis  VA's Rating Schedule evaluates disabilities of the spine pursuant to a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2016).

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Under Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2017).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is assigned.  When intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assigned.  When intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Factual Background

The Veteran underwent a VA examination on June 20, 2017.  At that time, his reported symptoms included skin crawling on the upper back, numbness in the right leg to thigh, and numbness on the bottom of the left foot.  The appellant denied flare-ups.  However, he reported functional loss or impairment of the thoraolumbar spine.  Specifically, he indicated that the condition interfered with his quality of life and that it hurt to get out of bed, walk, or bend.  

On range of motion testing, the Veteran had flexion from 0 to 30 degrees; extension from 0 to 10 degrees; right and left lateral flexion from 0 to 15 degrees; right lateral rotation from 0 to 20 degrees; and left lateral rotation from 0 to 25 degrees.  Pain was noted on range of motion, however, it was determined that it did not cause functional loss.  There was also pain on weightbearing and moderate to severe localized tenderness at the L5, S1.  There was no additional loss of function or range of motion following repetitive testing.  The examiner noted that the Veteran was not being examined immediately after repetitive use; however, she indicated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  

The examiner determined there she was unable to determine if pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time without resort to speculation.  She explained that there was no conceptual or empirical basis for making such a determination directly observing function under the conditions.  There was localized tenderness and guarding resulting in abnormal gait or abnormal spine contour.

Muscle strength testing revealed normal strength.  There was no evidence of muscle atrophy.  Reflex examination was normal in the right knee and ankle and hypoactive in the left knee and ankle.  Sensory examination in the right lower extremity showed decreased sensation in the upper anterior thigh, thigh/knee, and lower leg/ankle and absent sensation in the foot/toes.  With regard to the left lower extremity, it showed normal sensation in the upper anterior thigh and thigh/knee, decreased sensation in the lower leg/ankle, and absent sensation in the foot/toe.  Straight leg raising was positive in the right leg and negative in the left leg.  The examiner determined that the Veteran had radiculopathy of the lower extremities which was moderate in severity.  There was no evidence of ankylosis of the spine.  Additionally, the Veteran reported one instance of incontinence within the last year.  Specifically, he reported that he woke up in stool.  

Intervertebral disc syndrome was also found on examination; however, the Veteran had not had any episodes of acute signs and symptoms due to the condition that required bedrest prescribed by and treatment by a physician in the past 12 months.  

Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that a 40 percent rating is warranted as of June 20, 2017.

As of June 20, 2017, the Veteran's lumbar spine disability has been manifested by pain, forward flexion to 30 degrees, as well as localized tenderness and guarding resulting in an abnormal gait.  Range of motion testing during this stage of the appeal has shown that the Veteran's range of motion has been limited to the extent necessary to meet the schedular requirement for a 40 percent disability rating.  Thus, the Board finds that the Veteran's service-connected lumbar spine disability has more nearly approximated the criteria for a 40 percent rating as of June 20, 2017.

However, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent from June 20, 2017.  As noted herein, in order to warrant a rating in excess of 40 under the applicable criteria, the Veteran's disability must be manifested by symptoms which more nearly approximate unfavorable ankylosis of the entire thoracolumbar spine.  The clinical evidence, however, establishes that the Veteran retains motion in his spine, although with noted complaints of pain.  He has not contended otherwise.  By definition, the fact that his spine manifests some range of motion is evidence of the absence of unfavorable ankylosis.  The evidence further reflects that he exhibits none of the indicia of ankylosis as set forth in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Absent a finding of unfavorable ankylosis, which has been neither shown nor alleged, a rating in excess of 40 percent for limitation of motion is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Consideration has been given as to whether a higher rating is warranted based on incapacitating episodes.  However, the clinical records contain no indication that the Veteran has been prescribed bed rest by any physician for his lumbar spine disability.  As such a rating in excess of 40 percent is not warranted for incapacitating episodes.  

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the record is clear that the Veteran experiences pain.  Pain itself, however, does not constitute functional loss.  Rather, the pain must produce functional loss which results in disability which more nearly approximates the next higher rating in order to warrant a higher rating.  After reviewing the record, the Board concludes that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of ratings in excess of those assigned herein based on functional loss, including due to pain.

Additionally, the Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's lumbar spine disability could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).

The Board has also considered that the Rating Schedule specifically provides that neurological symptoms are to be rated separately under the appropriate diagnostic code.  In this case, during the June 2017 VA examination the Veteran complained of pain radiating from his lumbar spine to his legs.  Following examination, the VA examiner assessed radiculopathy of the left and right lower extremities, which she concluded was moderate in severity.  In light of the foregoing, the Board finds that separate 20 percent ratings are warranted for radiculopathy of the right and left lower extremities.  Absent any clinical or subjective evidence of severe radiculopathy, higher ratings are not warranted.  

The Board also notes that the Veteran reported incontinence at the June 2017 VA examination.  However, the Board finds that a separate compensable rating is not warranted.  In this regard, the evidence does not suggest that it has been constant, slight, or occasional leakage to warrant a separate compensable rating 38 C.F.R. § 4.114, Diagnostic Code 7332.  In so finding, during the June 2017 VA examination, the Veteran reported that he experienced one instance of incontinence in the past year.  Such finding does not suggest the necessary symptomatology to warrant a separate compensable rating, even assuming the incontinence is a neurological manifestation of the service-connected spine disability.  Additionally, the available evidence does not demonstrate diagnoses of any other neurological conditions.  Thus, a separate evaluation for additional neurological disability is not warranted.  

In sum, the Board finds the Board finds that an initial 40 percent rating for the Veteran's lumbar spine disability is warranted as of June 20, 2017.  Additionally, separate 20 percent ratings are warranted for radiculopathy of the right and left lower extremities.


ORDER

The appeal as to the issue of entitlement to an initial compensable rating prior to July 25, 2016, and 40 percent thereafter for bilateral hearing loss is dismissed.

Entitlement to an initial 40 percent rating, but no higher, for degenerative joint disease of the thoracolumbar spine from June 20, 2017 is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a separate 20 percent rating, but no higher, for radiculopathy of the right lower extremity from June 20, 2017 is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a separate 20 percent rating, but no higher, for radiculopathy of the right lower extremity from June 20, 2017 is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Prior to June 20, 2017, the Veteran asserts that a rating in excess of 10 percent is warranted for his lumbar spine disability.  

In connection with his claim, the Veteran was provided a VA examination in June 2013 at which time he reported flare-ups of the lumbar spine.  However, the examiner did not estimate the additional limitation imposed by flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  Specifically, the examiner opined that he was unable to provide an opinion regarding functional ability during flare-ups without mere speculation as the Veteran was not experiencing a flare-up at the time of the examination.

After a review of the evidence, the Board finds that the VA examination is inadequate to adjudicate the Veteran's spine disability for the period prior to June 20, 2017.  In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.  

As the VA examinations failed to properly address the Veteran's reports of flare-ups, such opinions must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate VA examiner ascertain the severity and manifestations of the Veteran's service-connected lumbar spine disability prior to June 20, 2017.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

The examiner should delineate all symptoms associated with the appellant's service-connected lumbar spine disability.  

Specifically, the examiner must estimate any functional loss in terms of additional degrees of limited motion of the lumbar spine during flare-ups and repetitive use over time as reported by the Veteran, including during the June 2013 VA examination.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  

2.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


